DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive. In response:
the amendments to the claims have been entered.
Claims 1-6 have been amended.
the rejections under 35 USC 112(b) have been maintained.  Additional rejections under 35 USC 112(b) are presented below. 
The rejections based on WO 015 in view of NPL and CA 591 and WO 015 in view of NPL, CA 591 and US 133 are maintained. 
In the response, it was argued that the process of NPL “is time consuming, requires a large volume of mild steel wool relative to the volume of liquid under treatment and relies upon direct mineralization, which may be viable for bulky uranium complexes such as carbonate complexes of uranium” (see page 15, paragraph 2).
Argument (ii) is deemed unpersuasive because the argument is directed towards the references individually and does not address the rejection based upon the combination of references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In addition, a skilled artisan, such as an engineer, would be able to would choose different methods with different advantages and drawbacks depending on the needs of a particular situation or application.
In the response it was argued that “CA '591 is distinct from the work put up in this patent application. Further, CA '591 does not utilize direct in-situ corrosion mechanisms as discussed in this patent application” (see page 16, paragraph 4).
Argument (iii) is deemed unpersuasive because the argument is directed towards the references individually and does not address the rejection based upon the combination of references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   The arguments directed towards CA 591 do not establish any basis for a skilled artisan at the time of invention to not to consider alum, a flocculent disclosed in CA 591, in combination with modified WO ‘015.
In the response it was acknowledged that “Overall this process (of WO ‘015) is closest in execution to our proposed patent” (see page 16, paragraph 5).
In the response it argued that “while the process in WO '015 is similar to our process,  the use of mild steel wool in an ultrasonic bath with feed solution mixing separately, and an overflow for recirculation allow a significant reduction in mild steel wool consumption in our process which is non-obvious and greatly increases efficiency” (see page 16, paragraph 6).  
Argument (v) is deemed unpersuasive because the argument is directed towards the references individually and does not address the rejection based upon the combination of references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The arguments directed towards WO 015 are unpersuasive.  It was argued that “this process (of WO 015) mixes the process liquid into the generation tank rather than using a recirculation by overflow as described in our patent application. The recirculation by overflow allows a significant reduction in the quantity of corrosion material (mild steel wool in our case) compared to the process described in WO '015 where nearly 7 kg of iron balls are needed for treating 60 litres of the solution” (see page 16, paragraph 5).  However, claim 1 of the present application recites “circulating the uranium bearing liquid from the process tank to the generation tank using an overflow line so that ferrihydrite is adequately present….”  The overflow line limitation is not further structurally defined in the dependent claims.  “Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.”  See MPEP 2173.05(q).  WO 015 discloses an overflow line that allows the circulation of solution from the process tank to the generation tank (see rejection of claim 1 below, as well as annotated figure below).
In the response it was argued that “the person skilled in the art would not be able to reach at the invention disclosed in the present invention except without hindsight” (see page 17, paragraph 7).
Argument (vi) is deemed unpersuasive because the argument are not applied to the cited art and arguments as originally presented April 4, 2022 Office Action.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the response it was argued that A) “the alleged combination of these references would change the principle under which these individual references were designed to operate”; B) “the alleged combination of these references would render the individual references inoperable for their respective purposes”, C) “there is no teaching, suggestion or motivation in either of these documents, let alone any motivation to combine these four documents to allege that there is no inventive step in the claims of the patent application” (see page 17, paragraph 9).
Argument (vii) is deemed unpersuasive because the argument is not applied to the cited art and arguments as originally presented April 4, 2022 Office Action.  Herein, the principle of the cited art is water purification.  The alleged combination of the cited art does not change the principle of water purification 
Further, the purpose of the cited art is water purification by removing a contaminant.  The alleged combination of the cited art does not render the cited art inoperable for their respective purposes, i.e. removing a contaminant.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation is both from in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  That is, there is some teaching, suggestion, or motivation with in NPL and from general knowledge of one of ordinary skill in the art (see April 4, 2022 Office Action; see rejection of claim 1 below). 
In response to applicant’s argument that the modified cited art would change the principle operation of the primary reference and/or render the references inoperable, the arguments of counsel cannot take the place of evidence in the record. See MPEP 2145, Section I. 
In the response it was argued that “the Non-Final Rejection issued in the present instance fails to provide any rationale for objecting the claims as lacking inventive step over cited documents. Applicant humbly submits that a prima facie validity of the objection in itself has not been made and hence merely on this account, the objection may be waived” (see page 17, paragraph 10).
Regarding argument (viii), for clarification of the record, a claim objection was issued regarding claim 6.  Claims 1-6 were rejected as being prima facie obvious.  The objection of claim 6 has been withdrawn while the 35 USC 103 rejections have been maintained. 
Claim Suggestion
Applicants may consider amending claim 1 as follows: “generating two line ferrihydrite by corrosion of the mild steel wool in the ultrasonic bath by ultrasonic agitation….”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “by other processes of agitation such as mechanical mixing”, which is deemed new matter. 
Claim 1 recites “uranium bearing liquid”, which is deemed new matter. 
Claim 1 recites “so that ferrihydrite is adequately present”, which is deemed new matter.
Claim 1 recites “(5 nm – 100 nm sized)”, which is deemed new matter.
Claim 4 recites “(taken in the form of uranyl nitrate salt measured to provide 500 ppb uranium concentration in the spiked solution)”, which is deemed new matter.
Claim 5 recites “5 g mild steel wool was taken in the generation tank to start the process of treating 100 liters of uranium contaminated aqueous solution”, which is deemed new matter. 
Claim 6 recites “the settling of fine ferrihydrite (5 nm – 100 nm sized) corrosion product from the solution takes place in 3 hours”, which is deemed new matter.
The remaining claims, claims 2 & 3, are rejected by virtue of dependency on claim 1.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “by bubbling air through it or by other processes of agitation such as mechanical mixing.”  The exemplary claim language “such as” is deemed indefinite. See MPE 2173.05(d).  Further, Applicants specification does not define “other processes of agitation” and thus, meaning of the limitation is unclear.
Claim 1 recites “the uranium bearing liquid.”  There is insufficient antecedent basis for this limitation of the claim.  Appropriate correction is required.
Claim 1 recites “so that ferrihydrite is adequately present.”  The term “adequate” is a relative term that is undefined in Applicants’ specification.  See MPEP 2173.05(b).  Further, it is unclear what “adequately present” means in terms of being present in the processing tank limitation or the generating tank limitation.  Also, it is unclear what amounts to an “adequately present” amount of ferrihydrite.
Claim 4 recites “(taken in the form of uranyl nitrate salt measured to provide 500 ppb uranium concentration in the spiked solution)….”  It is unclear if the 500 ppb is a measurement of elemental uranium or uranyl nitrate salt.  The presented amendments of claim 4 merely convey what was already of record and does not provide any additional clarification. Appropriate correction is required.
Claim 5 recites “5 g mild steel wool was taken in the generation tank to start the process of treating 100 liters of uranium contaminated aqueous solution.”  It is unclear if the 5 g of mild steel wool is the amount being consumed in the generation of two-line ferrihydrite or if 5 g of mild steel wool is the amount of starting material necessary to generate two-line ferrihydrite or is the 5 g the amount of mild steel wool remaining after the removal of uranium from the aqueous solution, i.e. after step (e) of claim 1.  Appropriate correction is required.
Claim 6 recites “the settling of fine ferrihydrite (5 nm – 100 nm sized) corrosion product from the solution takes place in 3 hours.”  It is unclear what is meant by “typical.”  Further, it is unclear if the 3 hours is in reference to time allotted for material to settle or if corrosion product has settled in 3 hours.  Appropriate correction is required.
The remaining claims, claims 2 & 3, are rejected by virtue of dependency on claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/065015 (hereinafter WO '015) in view of Ananthanarayanan, A. "Removal of Uranium from waste water by in-situ formation of magnetite from aerobic corrosion of mild steel (published December 10, 2018, presented May 23-26, 2018) (hereinafter NPL), and further in view of CA 2953591 (hereinafter CA '591). 
 Regarding claim 1, WO ‘015 discloses a method for uranium removal from uranium bearing aqueous solution by freshly prepared fine ferrihydrite generated during ultrasonic assisted corrosion of mild steel wool wherein the uranium bearing aqueous solution is taken in a process tank and the mild steel wool is taken in a generation tank, which is placed in an ultrasonic bath (See Abstract, figure 1, page 13, last full paragraph.  It is the Examiner’s understanding that the preamble of claim 1 merely recites purpose or intended use and does not recite any structural limitation that further limits the claim.  That is, the preamble is merely providing context for claim construction.  See MPEP 2111.02 (“[a] preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention."), characterized by the following steps:
generating an iron oxide complex by corrosion of an oxidizable source, such as zero-valent iron spheres, in the ultrasonic bath by ultrasonic agitation (See figure 1, generator vessel (150). WO ‘015 discloses generating a corrosion material by reacting pieces of an oxidizable source in a generator vessel (15) using a magnetic field agitation device (154) and an air injector (152)  The oxidizable source includes zero-valent iron spheres, iron oxide complexes, including lepidocrocite, magnetite, green rust, ferrate and bernalite, among other intermediate products produced as a result of corrosion of iron as well as alternative sources such as carbon steel, carbon chrome steel, and alumina ceramic. See page 8, lines 7-12.  “The contaminated fluid flows into the generator vessel 150, which contains an oxidizable source (or sources) that constantly generate corrosion materials that serve as adsorbent filtration media or as reactive components for the system.”  See page 8, lines 4-7.  The conditions of the generator vessel (150) containing an oxidizable source and the contaminated fluid being subject to an agitation device and air injector renders obvious the limitations ultrasonic bath by ultrasonic agitation.  Claim 1 does not recite any of the operational parameters of the ultrasonic bath by ultrasonic agitation.  WO ‘015 does not disclose “generating two-line ferrihydrite by corrosion of mild steel wool”.  This limitation is addressed below.);
transferring the two-line ferrihydrite using a pump from the generation tank to the process tank (See figure 1, generator vessel (150),  mixing vessel (110), recirculation pump (158). See page 8, lines 25-32.  The recirculation pump (158) causes spheres/particles of the oxidizable material, which includes iron oxide complexes, formed in the generator vessel (150) to flow into the mixing vessel (110).  The generator vessel (150) is deemed a generation tank.);   
mixing of the two-line ferrihydrite in the process tank with the uranium bearing aqueous solution using air bubbling (See figure 1, air injector (152), mixing vessel, generator vessel (150), mixing vessel (110).  The mixing of the oxidizable source and the contaminated fluid occurs in both the generator vessel (150) and the mixing vessel (110).  The mixing vessel (110) is deemed a process tank. WO ‘015 uses injected air as a way to mix the oxidizable source and the contaminated fluid.  See page 6, lines 14-20; See also, page 13, lines 1-3.  Additionally, it is noted that NPL also teaches mixing by air bubbling (“Continuous air bubbling was provided for nearly 4 h….”  See page 1600, left column, second paragraph.));
circulating the solution from the process tank to the generation tank using an overflow line so that iron oxide complex is adequately present (See Figure 1, recirculator pump (158), mixing vessel (110), generator vessel (150). See also annotated figure below.); 

    PNG
    media_image1.png
    765
    864
    media_image1.png
    Greyscale


Step (e) is addressed below;
(f) removing the solution of step (d) to another container (See figure 1, mixing vessel (110), fixed bed system (12), treated fluid storage tank (130).  In WO ‘015, “clean water 190 flows from the filter bed system 120 to the treated water storage tank 130, to be consumed.”  See page 9, lines 25-26.  It is the Examiner’s understanding that the limitation “the solution” being removed to another container is an aqueous solution that has been treated to remove uranium therefrom.);
Step (g) is addressed below. 
WO ‘015 does not disclose 1) (a) generating two-line ferrihydrite by corrosion of above mentioned mild steel wool, 2) (e) repeating the steps (a) to (d) for 3 to 4 hours; or g) settling of fine ferrihydrite (5 nm – 100 nm sized) corrosion product from the solution using alum applied as flocculent.
NPL discloses the generating two-line ferrihydrite by corrosion of mild steel wool (See title, page 1599, right column last paragraph – page 1600, right column, second full paragraph.  “[u]se of corrosion products of MS (mild steel) for sequestration of U. The first corrosion product of MS is ferrihydrite and U ions are adsorbed on to the surface of this ferrihydrite. U ions are mineralized in the crystal structure of the iron corrosion product phase such as magnetite. As a result, the U ions are ‘locked’ into the crystal structure of the iron corrosion product, which significantly reduces the risk of remobilization.”  See page 1600, first full paragraph.)  
NPL discloses (e) repeating the steps (a) to (d) for 3 to 4 hours (See Table 3 and Figure 6.  NPL discloses at least three cycles of uranium removal by using the same MS wool.  NPL discloses that the mixing of feed solution, uranium bearing aqueous solution, with the corrosion product of MS wool occurs over a period of 4 hours.  See page 1600, left column, second full paragraph.  See also Figure 4, Figure 6.).  
NPL discloses that MS wool is “easy availability and low cost of iron and mild steel (MS) materials, solutions based on these, promise to be efficient and cost effective.”  See page 1599, right column, last paragraph.  Further, NPL discloses that “corrosion products of MS are efficient for removal of U in situ.” See page 1605, left column, first full paragraph.  “U removal efficiency exceeds 99%. It is likely that the U is mineralized in various Fe bearing phases such as FeOOH or Fe3O4 depending upon the solution. Encouraging removal performance for U is also demonstrated with circumneutral aqueous solutions.”  See page 1605, left column, first full paragraph.  Additionally, NPL discloses that “[T]hese studies indicate that pre-conditioning of MS wool is necessary to achieve optimum U removal performance with minimal Fe leach-out.”  See page 1605, left column, continuous paragraph. 
NPL is analogous art as it is in the same field of endeavor, i.e. water purification.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of WO ‘015 to use MS wool to generate two-line ferrihydrite as the oxidizable source, as disclosed in NPL, since NPL acknowledges that pre-conditioning of MS wool is necessary to achieve optimum U removal performance, that MS wool is easily available, a low-cost ion material, is efficient and cost effective, that ferrihydrite generated from MS wool demonstrates a removal efficiency of uranium that exceeds 99%.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of WO ‘015 to repeat steps (a)-(d) over a 3 to 4 hour period, as disclosed in NPL, since NPL demonstrated a removal efficiency of uranium that exceeds 99%.  Further, the mere duplication of a step has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144, VI, B.  Herein, the repetition of steps (a)-(d) yielded a predictable result, i.e. removal of uranium from an aqueous solution.
Modified WO ‘015 discloses g) settling of corrosion product from the solution (See WO ‘015, figure 1, fixed bed system (120).  “Particulate compounds generated by the adsorption of the dissolved contaminates on the corrosion materials precipitate, and are filtered from the solution (e.g., by a cartridge filter system and/or fixed bed system) to remove the contaminants, and yield treated fluid (e.g., potable water).”  See page 6, lines 25-38.  Further, NPL discloses settling of U-loaded magnetite after 24 hours. See figure 1.).  However, modified WO ‘015 does not disclose using alum as a flocculent.  
CA ‘591 discloses that alum is a known flocculent that can be used with iron.  See page 9, first full paragraph; page 10, first full paragraph; page 11, end of the continued paragraph; page 64, first full paragraph.
CA ‘591 is analogous prior art because CA ‘591 is in the same field of endeavor, i.e. water purification.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified WO ‘015 by using alum as a flocculent, as disclosed in CA ‘591, to settle the ferrihydrite corrosion product of modified WO ‘015 because alum is a known flocculent in the art and alum is a known flocculent to use with iron.   See MPEP 2143, I., A, Combining prior art elements according to known methods to yield predictable results.  The combination of cited art would have been obvious to one of ordinary skill in the art at the time of invention because the combination would have worked for its intended purpose.  The intended purpose of alum is to assist with settling.  The predictable result is that alum would settle the corrosion product of modified WO ‘015.  
WO ‘015 in view of NPL and CA ‘591 does not explicitly disclose “fine ferrihydrite (5 nm – 100 nm sized)”.  However, the method of the cited art would perform the same steps on the same materials as recited in claim 1 and therefore would necessarily yield fine ferrihydrite of a 5 nm – 100 nm sized.  That is, at least some portion of the fine ferrihydrite would be within the size range of 5 nm to 100 nm.  
Regarding claim 2, modified WO ‘015 discloses the invention as discussed above in claim 1. Further, modified WO ‘015 discloses the uranium bearing aqueous solution has a pH range of 6-8 (See NPL. “Feed was prepared using ground water spiked with 500 μg1- 1 of U (near neutral pH) and was passed through the column from top to bottom at the flow rate of about 3 bed volumes per hour.”  See page 1600, right column, first full paragraph and figure 4.)
Regarding claim 4, modified WO ‘015 discloses the invention as discussed above in claim 1. Further, modified WO ‘015 discloses wherein the uranium bearing aqueous solution is 100 liters tap water spiked with 500 ppb uranium (taken in the form of uranyl nitrate salt measured to provide 500 ppb uranium concentration in the spiked solution) (See NPL page 1600, left column, first full paragraph and right column, first full paragraph.  “The feed solution was prepared by dissolving required quantity of uranyl nitrate salt in tap water.” page 1600, left column, first full paragraph.  “Feed was prepared using ground water spiked with 500 μg1- 1 of U (near neutral pH) and was passed through the column from top to bottom at the flow rate of about 3 bed volumes per hour.”  page 1600, right column, first full paragraph.) 
Regarding claim 5, modified WO ‘015 discloses the invention as discussed above in claim 1. Modified WO ‘015 does not explicitly disclose 5 g mild steel wool was taken in the generation tank to start the process of treating 100 liters of uranium contaminated aqueous solution.  However, this limitation of claim 5 is prima facie obvious.  (See NPL.  NPL discloses a range of mild steel wool used to generate the batch reactor containing MS wool.  The batch sizes varied from 500 mL to 5 L and a liquid to solid ratio of 100 ml/g MS wool was maintained.  See page 1600, left column, first full paragraph.  NPL discloses a range of MS wool that encompasses the limitation 5 g mild steel wool was taken in the generation tank (102).  See MPEP 2144.05 (“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”).  Further, Table 2 of NPL discloses the weight of dry wool is 4.02-4.10 (g).  The disclosure of 4.10 g renders obvious the limitation 5 g mild steel wool because “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)” See MPEP 2144.05.  NPL discloses using 5 g of mild steel wool in the batch reactor at the beginning of the removal process (“The batch studies consist of a batch reactor containing MS wool, into which the U containing feed was introduced.”  See [age 1600, left column, second full paragraph) and discloses 4.10 g of mild steel wool recovered at the end of the removal process.  (Table 2).  Thus, modified WO ‘015 renders obvious either interpretation of the limitation “5 g mild steel wool was taken in the generation tank” being a) 5 g of mild steel wool is the amount of starting material necessary to generate two-line ferrihydrite or b) 5 g the amount of mild steel wool remaining after the removal of uranium from the aqueous solution.) 
Regarding claim 6, modified WO ‘015 discloses the invention as discussed above in claim 1.  Modified WO ‘015 does not explicitly disclose the settling of fine ferrihydrite (5 nm – 100 nm sized) corrosion product from the solution takes place in 3 hours.  However, this limitation of claim 6 is prima facie obvious.  (See WO ‘015, figure 1, fixed bed system (120).  See page 9, lines 15-26 and page 12, lines 24-25.  “[c]ontaminants and corrosions material were captured in the simulated fixed bed system….”  See page 12, lines 24-25.  WO ‘015 discloses precipitation of contaminants and corrosions material in the fixed bed system (120).  WO ‘015 doses not disclose, teach or suggest a time period for precipitation.  NPL discloses settling of uranium loaded magnetite over a 24 hour period.  See Figure 1.  Additionally, Table 3 provides evidence of settling over a 2 hour, 4 hour and 24 hour period.  Over a 3-hour period, there necessarily is some settling of the ferrihydrite corrosion product.  It is the Examiner’s understanding that the claimed “typical settling time is 3 hours” means any portion of the ferrihydrite corrosion product that settles over a 3-hour period.  The combination of the cited art would necessarily achieve a portion of settling over a 3-hour period. See MPEP 2112.)  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/065015 (hereinafter WO '015) in view of Ananthanarayanan, A. "Removal of Uranium from waste water by in-situ formation of magnetite from aerobic corrosion of mild steel (published December 10, 2018, presented May 23-26, 2018) (hereinafter NPL), in view of CA 2953591 (hereinafter CA '591), and further in view of US PUB 2016/0145133 (hereinafter US '133). 
 Regarding claim 3, modified WO ‘015 discloses the invention as discussed above in claim 1. However, modified WO ‘015 does not disclose the operational parameters of the agitation device.
US ‘133 discloses a method and apparatus for the treatment of liquids, such as domestic wastewater, industrial wastewater, brackish water, seawater, and for the treatment of oil and gas-well water as well as wastewater from hydraulic gas-fracturing processes for the production of oil and natural gas, to remove various dissolved compounds, solids, and microorganisms using sonication in combination with a variety of other methods, such as nucleation, ozonation, flocculation, clarification, adsorption, polishing, and filtration. See US ‘133, paragraph [0012].  US ‘133 discloses the ultrasonic bath (103) is operated at a power of 1-2 kW and a frequency of 20 kHz (See US ‘133 sonication chamber (5), ultrasonic process (12).  See figure 2, see paragraph [0030].  “Conditions within the processor(s) 12, including pressure, flow rate, sonic frequency, power, and exposure duration, are controlled to maximize treatment effectiveness for the specific liquid stream and chemical changes desired. In the preferred embodiment … frequency is preferably set to approximately 20,000 Hz, sonic power is preferably set to approximately 900 watts….”  See paragraph [0030].  “Those of ordinary skill in the art will appreciate that certain physical and chemical reactions are enhanced by exposure to very intense sonic energy (i.e., above at least 20,000 Hz) and the accompanying cavitation energy. These reactions include: mechanical cleaving of solid particles, abrasion of solid surfaces which exposes newly activated reaction sites, intense mixing, enabling of high temperature reactions, creation of free radicals (e.g.: HO□, O2□), and promoting of reduction and oxidation chemical reactions. Direct injection of reaction chemicals maximizes the chemical concentration in the high-sonication energy portion of the chamber, which maximizes the reactions that are promoted by the reaction chemicals.” See paragraph [0025]. See also paragraph [0022], [0024][0025]).
US ‘133 is analogous art since it is in the same field of endeavor, i.e. water purification. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the operation parameters of US ‘133 for the agitation device of modified WO ‘015 because controls are set “to maximize treatment effectiveness for the specific liquid stream and chemical changes desired”  (See US ‘133 paragraph [0030]) and the settings of an agitation device (“frequency is preferably set to approximately 20,000 Hz, sonic power is preferably set to approximately 900 watts….”  See US ‘133 paragraph [0030].) , are known in the art of water purification.  Further the combination of cited art would have been obvious to one of ordinary skill in the art at the time of invention because the combination would have worked for its intended purpose.  See MPEP 2143, I, A (Combining prior art elements according to known methods to yield predictable results.)  The combination of cited art would have been obvious to one of ordinary skill in the art at the time of invention because the combination would have worked for its intended purpose and yielded a predictable result.  That is, the agitation device of modified WO ‘015 being operated at a power of 1-2 kW and a frequency of 20 kHz would have resulted of generating corrosion materials from the oxidation source.  Additionally, the disclosure 0.9kW renders obvious the limitation range of 1-2kW because “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)” See MPEP 2144.05).  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 4146                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773